Citation Nr: 1515422	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-19 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of fractures of the second and third metatarsals of the left foot (hereinafter "left foot disability").


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied an evaluation in excess of 10 percent for the Veteran's left foot disability.

The Veteran testified before a Veterans Law Judge (VLJ) at a November 2013 Travel Board hearing.  A transcript of this hearing is of record.  The Veteran was informed that the VLJ who conducted the hearing was no longer employed by the Board.  He did not respond to an offer to testify at another hearing.  38 C.F.R. § 20.717 (2014).

In August 2014, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDING OF FACT

Throughout the appeal period the Veteran's service-connected residuals of fractures of the second and third metatarsals of the left foot are most appropriately characterized as moderately severe.  



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent evaluation for a left foot disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
 Duties to Notify and Assist

VA has met all statutory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the Veteran did not receive a notice letter with regard to his increased evaluation claim for his left foot disability prior to the August 2011 rating decision, the Veteran has subsequently received notice of what is required to substantiate his claim during his appeal.  Moreover, the Veteran has responded that he is aware of what evidence he is required to submit and what evidence VA is required to provide to support his claim.  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in May 2011 and September 2014, with a subsequent addendum opinion provided in October 2014.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II. Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).

The Veteran's residuals of fractures of the second and third metatarsals of the left foot have been currently evaluated as 10 percent disabling under 38 C.F.R. 4.71a, Diagnostic Code 5284, for "other foot injuries."  

Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injury.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A Note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Words such as "mild," "moderate," "severe," and "pronounced" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

The Veteran is seeking a higher evaluation for his left foot disability.  He contends that, due to his left foot disability, he experiences extreme pain, numbness, spasms, and loss of numbness.  He asserts that he treats his condition with "a lot" of medication.  See July 2012 VA Form 9.  

In May 2011, the Veteran underwent a VA examination for his service-connected left foot disability.  The Veteran reported symptoms of left foot pain rated 6 out of 10 located over the lateral aspect of his foot.  He had flare-ups occurring a few times a week that worsened with prolonged walking and standing.  He reported being able to walk for 15 minutes or one to two blocks.  He did not use a cane or a brace and had not tried orthotic inserts.  He had used medication to treat his symptoms.  Upon objective evaluation, the VA examiner found that the Veteran's left foot was tender to palpation, had no pain upon manipulation of the foot, and showed no evidence of abnormal weight-bearing.  The VA examiner noted mild valgus of the Veteran's heel cord.  Range of motion testing of the left foot revealed 30 degrees of inversion and 10 degrees of eversion without pain.  There was no pain or change in range of motion upon repetitive use testing.  Based on the x-ray findings of the Veteran's left foot, the VA examiner diagnosed the Veteran with left foot mild calcaneocuboid arthritis.  

In September 2014, the Veteran underwent a VA examiner for his service-connected left foot disability.  The Veteran reported left foot pain and swelling.  The Veteran reported having functional loss of his left foot exhibited by pain on weight-bearing and decreased endurance.  The Veteran occasionally used orthotic inserts for his left foot condition.  Upon objective evaluation, the VA examiner found that the Veteran's left foot did not have Morton's neuroma, hallux valgus, or hallux rigidus.  The VA examiner found metatarsalgia on the second, third, and fourth metatarsals and hammertoes on the second, third, fourth, and little toes.  The VA examiner noted that the Veteran had a failed vascular access surgery on his left ankle.  Due to the surgery, the Veteran had pitting edema of the foot.  The VA examiner noted limitation of motion on his left foot.  There was pain on the left foot during the examination which the VA examiner found contributed to functional loss.  His functional loss was exhibited by pain on weight-bearing, swelling, and lack of endurance.  There was limited endurance secondary to pain during flare-ups or with repeated use of the left foot over a period of time.  The VA examiner concluded that the Veteran's left foot disability impacted his ability to perform occupational tasks, as he would have difficulty with prolonged standing and weight-bearing secondary to pain.  

In an October 2014 VA addendum, the VA examiner noted that the Veteran continued to have symptoms of metatarsalgia over his second, third, and fourth metatarsals following the in-service fractures of the second and third metatarsals that he sustained.  These symptoms caused pain with prolonged standing.  The VA examiner found that this was the only residual of the Veteran's foot injury and that the hammertoes on his second, third, fourth, and fifth toes caused no symptoms.  The VA examiner concluded that many of the Veteran's current left foot symptoms, including swelling, were due to the failed vascular surgery to his ankle.  The VA examiner characterized the Veteran's left foot disability as moderate.  The VA examiner found that flare-ups from increased activity and prolonged use caused increased, sharp pain that limited the Veteran's ability to ambulate and caused increased swelling and decreased endurance.

Based on a careful review of all of the evidence, the Board finds that the Veteran's left foot disability is most appropriately characterized as moderately severe.  See 38 C.F.R. §4.71a, Diagnostic Code 5284.  The Board finds the Veterans statements that he experienced extreme pain, swelling, numbness, and a loss of mobility due to his left foot disability are competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Furthermore, the medical evidence demonstrates that the Veteran's left foot disability caused functional loss exhibited by pain on weight-bearing, swelling, a lack of endurance, and limited his ability to ambulate.  The September 2014 VA examiner found that the Veteran would have difficulty with prolonged standing and weight-bearing due to his left foot pain which would impact his ability to work.  The Board concludes that the Veteran's left foot disability warrants the assignment of a 20 percent evaluation.  

The Board finds that the Veteran's left foot disability does not warrant an evaluation higher than 20 percent.  Under Diagnostic Code 5284, the Veteran's left foot disability does not demonstrate symptoms that can be characterized as severe.  Although the Veteran does have pain, swelling and decreased endurance with prolonged use of his left foot, the Veteran does not use a cane or brace and only occasionally uses orthotic inserts.  

Other relevant diagnostic codes for the foot that provide for evaluations higher than 20 percent are also not applicable.  There is no evidence that the Veteran had flatfoot (Diagnostic 5276), claw foot (Diagnostic 5278), or malunion or nonunion of tarsal or metatarsal bones (Diagnostic 5283).  

In sum, the Veteran's service-connected left foot disability is 20 percent disabling throughout the appeal period.  

The Board has considered whether the Veteran's left foot disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first of the three steps is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun, 22 Vet. App. at 115; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  The second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.

The Veteran's service-connected left foot disability manifests symptoms of pain, swelling, loss of mobility, and decreased endurance.  The Veteran's condition impacts his ability to perform tasks requiring prolonged standing and weight-bearing.  The Board finds that these symptoms and their resulting effects are fully contemplated by the rating schedule and the assignment of a 20 percent evaluation under Diagnostic Code 5284. 

Furthermore, the Board also found that the Veteran had no evidence of marked interference with employment or frequent periods of hospitalizations.  The evidence did show that his left foot disability would impact his occupation, however, there was no evidence of marked interference with employment.  There is also no evidence of hospitalization for the Veteran's left foot disability, much less frequent periods of hospitalization.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability.  Thun, 22 Vet. App. at 115.


ORDER

Entitlement to a 20 percent evaluation, but no higher, for a left foot disability is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


